Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  131035(77)(80)                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  HARVEY GRACE,
           Plaintiff-Appellant,
                                                                    SC: 131035
  v                                                                 COA: 257896
                                                                    Oakland CC: 2002-045572-NM
  BRUCE LEITMAN and BRUCE
  LEITMAN, P.C.,
             Defendants-Appellees.
  ______________________________


         On order of the Chief Justice, the motion by defendants-appellees for extension to
  August 29, 2007 of the time for filing their brief is considered and it is GRANTED. The
  motion by the Insurance Institute of Michigan, ProNational Insurance Company and
  Professionals Direct Insurance Company for leave to file a brief amicus curiae is
  considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2007                  _________________________________________
                                                                               Clerk